Per Curiam.

State ex rel. Draganic v. Indus. Comm. (1996), 75 Ohio St.3d 461, 663 N.E.2d 929, held that the commission was not bound by a prior interlocutory order of PTD compensation. The commission did not, therefore, abuse its discretion in denying further PTD compensation on this basis.
We also find that the commission’s order adequately explains the reasoning, thereby complying with State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245. Because Noll compliance negates any right to relief under State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, claimant’s request for relief consistent with Gay is not well taken.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents.